Citation Nr: 0901984	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  





ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from October 2005 to 
September 2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  There is competent evidence showing the veteran has low 
back arthritis with related disc bulge that was present 
within one year of discharge of his military service.  

2.  Although not noted at enlistment, there is clear and 
unmistakable evidence the veteran's acquired psychiatric 
disorder preexisted service; but there is also clear and 
unmistakable evidence this disorder was not aggravated beyond 
its natural progression during service.  

3.  The veteran did not incur a superimposed disease or 
injury on his personality disorder in service, and a 
personality disorder is not a "disease" or "injury" under 
the meaning of applicable law and regulation for VA purposes.


CONCLUSIONS OF LAW

1.  Low back arthritis is presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 
5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 
3.309(a) (2008).

2.  The veteran's current acquired psychiatric disorder was 
not incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 4.9, 
4.127 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the low back disorder, review of the claims folder 
shows compliance with the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the 
Board is granting the claim, there is no need to discuss in 
detail whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because even if, for 
the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

As to the acquired psychiatric disorder issue being denied, 
review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of a VCAA letter 
from the RO to the veteran dated in December 2006.  This 
letter effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the December 2006 letter from the RO further 
advised the veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the January 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

As for the duty to assist, the RO has obtained the veteran's 
service treatment records (STRs) and VA treatment records.  
He was afforded a VA psychiatric examination in December 
2006.  The veteran has also submitted personal statements and 
private medical evidence.  The Board acknowledges VA has not 
obtained a medical opinion with respect to his acquired 
psychiatric disorder claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c).  However, the standards of McLendon are 
not met in this case.  The evidence of record contains 
sufficient medical evidence to decide the claim.  In 
addition, as to in-service aggravation of his preexisting 
acquired psychiatric disorder, as service and post-service 
medical records do not demonstrate any evidence of a 
permanent increase of his pre-existing acquired psychiatric 
disorder  seen during service, the Board finds no basis for a 
VA opinion to be obtained.  
Notably, in December 2006, in response to the VCAA letter, 
the veteran responded that he had no further evidence to 
submit.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Governing Law and Regulations with Analysis for Low Back 
Disorder

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as arthritis, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that since his discharge from service in 
September 2006, he has experienced chronic low back pain and 
discomfort.  He dates the onset of his low back pain to July 
2006 during service after heavy lifting.  He generally 
believes that his current low back problems are the result of 
heavy lifting during his military service.  See October 2006 
claim and December 2006 VA general medical examination.  

Upon review of the evidence of record, the Board finds that 
service connection for a low back disorder is warranted.  The 
veteran's STRs are entirely negative for any complaint, 
treatment, or diagnosis of a low back disorder.  However, the 
veteran's DD Form 214 confirms that his military occupational 
specialty (MOS) was a warehouse clerk during service, which 
would naturally involve significant lifting.

Post-service, the veteran began to notice low back pain with 
radiculopathy to the right leg several months after discharge 
in September 2006.  See December 2006 general VA examination 
and VA neurosurgery consult dated in May 2007.  A December 
2006 VA magnetic resonance imaging (MRI) report of the lumbar 
spine revealed mild paravertebral muscle spasm, mild 
retrolisthesis, a herniated nucleus pulposus, a mild disc 
bulge, and several "degenerative" changes.  Subsequent VA 
treatment records dated in 2007 document continuing chronic 
low back pain with similar diagnoses.  In contrast, VA X-rays 
conducted in May 2007 are negative for any low back 
abnormality, despite the veteran's consistent reports of low 
back pain.  

In any event, what is most important here is that the 
December 2006 MRI of the lumbar spine revealed 
"degenerative" changes (i.e., arthritis) with other various 
diagnoses for his lumbar spine within one year after the 
veteran's September 2006 discharge from service.  VA 
treatment records also repeatedly corroborate his low back 
problems.  Thus, his low back disorder is presumed to have 
been incurred in service, since it was manifest within one 
year of discharge.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  There is no rebuttable 
evidence to the contrary of a post-service intercurrent low 
back injury that would explain his current medically 
documented low back problems.  In fact, his VA treatment 
records disclose that the veteran has been mostly unemployed 
post-service, without any work that would involve heavy 
lifting.  The veteran is also competent to report his low 
back pain since discharge.  Layno, 6 Vet. App. at 469.  
38 C.F.R.§ 3.159(a)(2).  There is no overt reason to 
challenge his credibility on this particular issue.  His in-
service MOS as a warehouse clerk involving heavy lifting 
lends support to his post-service complaints.  

Resolving all reasonable doubt in the veteran's favor, the 
presumption of in-service incurrence for low back arthritis 
within one year of discharge from service is warranted.  38 
U.S.C.A. § 5107(b).  The appeal is granted as to that issue.  
The precise nature and extent of his current low back 
disorder is not before the Board at this time.  

Governing Law and Regulations with Analysis for Acquired 
Psychiatric Disorder 

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
                
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for conditions not 
noted on the enlistment or entrance examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2008).  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111 by showing any of 
the above, the veteran's claim is one for direct service 
connection.  Wagner, 370 F.3d at 1096.

The veteran actually contends that his psychiatric symptoms 
of anxiety, depression, and insomnia began during his 
military service.  In essence, he maintains that his current 
psychiatric disorder was directly incurred during his 
military service.  He denies that his psychiatric problems 
preexisted his military service.  See October 2006 claim; May 
2007 VA psychiatric consult.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, the December 
2006 VA psychiatric examiner diagnosed the veteran with 
adjustment disorder with anxious mood.  More recent VA mental 
health treatment records dated in 2007 confirm this 
diagnosis.  Thus, the evidence shows a current psychiatric 
condition.    

The Board notes that the RO in the January 2007 rating 
decision and September 2007 statement of the case (SOC) 
equated the veteran's current adjustment disorder to a 
personality disorder.  Generally, personality disorders, 
mental deficiency, mental retardation and other such 
"defects" are not "diseases" or "injuries" within the 
meaning of applicable legislation, and therefore service 
connection for them is generally precluded by regulation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  However, the Board 
emphasizes that the RO was incorrect in asserting that an 
adjustment disorder is a noncompensable mental "defect."  
The fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV) does not consider adjustment disorders to be the 
same as personality disorders.  See DSM-IV at 273-286.  
Consequently, at this point in the analysis, the Board finds 
that veteran currently has a potentially service-connectable 
psychiatric disorder.  

Turning to the veteran's STRs, the August 2005 enlistment 
examination was negative for any psychiatric disorder.  The 
veteran also denied any pre-service psychiatric symptoms.  As 
such, no psychiatric disorder was noted at entrance.  

However, soon after enlistment in October 2005 during 
service, the veteran submitted a voluntary medical statement 
indicating that he was depressed at the age of 15 prior to 
service.  He said he did not receive any mental health 
treatment at age 15.  He admitted to not informing the 
military of his previous psychiatric symptoms upon 
enlistment.  In addition, in October 2005, a STR mental 
health note documented that the veteran had thoughts of 
depression and suicide 4 years prior to service.  An anxious 
mood was now documented.  

Later during service, in June 2006, the veteran was seen for 
a psychiatric evaluation in a Naval Hospital.  He was 
expressing thoughts of self-harm secondary to difficulties he 
was experiencing due to his inability to adjust to the Marine 
Corps.  It was noted he had a "long pre-service history of 
sociopathic behavior" including fighting, school 
suspensions, theft, and inability to hold a job.  He also 
indicated that he received mental health care at age 15 prior 
to service, contradicting his previous statement that he did 
not receive pre-service medical treatment.  It was noted that 
his enlistment was considered "fraudulent" because the 
veteran did not disclose relevant information.  Most 
importantly, the military psychiatrist concluded that the 
veteran had an adjustment disorder with depressed mood as 
well probable dysthymic disorder.  A medical conclusion was 
made that these conditions "EPTS" (existed prior to 
service).  He also was diagnosed with a personality disorder 
as well.  He was deemed unsuitable for the Marine Corps, and 
discharge was recommended based on his personality disorder.  
A subsequent July 2006 STR mental health note also indicated 
that the veteran had a diagnosis of "bipolar" prior to 
service.  The veteran related that he joined the Marine Corps 
because he no longer wanted to live prior to service, and 
wanted to die in battle.  It was noted that his in-service 
symptoms were "similar" to the symptoms he had prior to 
service.  

It is important to note that the veteran has provided 
inconsistent statements as to whether his psychiatric 
disorder preexisted his military service.  Specifically, in 
his October 2006 claim and during a May 2007 VA psychiatric 
consult, he denies that his psychiatric problems preexisted 
his military service.  He also denied any psychiatric 
problems during his August 2005 enlistment examination into 
service.  In contrast, STRs dated in October 2005, June 2006, 
and July 2006 documents the veteran's reported history of 
psychiatric problems and medical treatment prior to service.  
The credibility of a witness can be impeached by a showing of 
inconsistent statements, among other factors.  As such, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence it finds persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 506-511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  His inconsistent statements 
undermine the overall credibility of his lay assertions that 
his psychiatric disorder did not preexist service.  

Based on the above, although no psychiatric disorder was not 
noted at entrance, the Board finds that military 
psychiatrist's medical assessment and the veteran's own 
statements to military doctors provide clear and unmistakable 
evidence that a psychiatric disorder pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    
The veteran's STRs demonstrate highly probative evidence in 
support of a  preexisting psychiatric disorder. 

In light of the foregoing, the Board now turns to the 
requirement that VA must show by clear and unmistakable 
evidence that the veteran's psychiatric disorder was not 
aggravated by service, in order to fully rebut the 
presumption of soundness.  Id. 

"[A]n increase in disability must consist of worsening of the 
enduring disability . . .."  Davis v. Principi, 276 F.3d 
1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See 
also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(which holds that evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat veteran to establish an increase in disability).  
Stated another way, there must be an increase in the 
underlying disability during service - becoming symptomatic 
during service is not sufficient unless occurring in combat.  
Davis, 276 F.3d at 1344-45.  Aggravation requires an increase 
in the severity of the pre-service condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition.  Id. at 1345.   

In this respect, during service, the veteran's treatment 
records only reveal the mere recurrence of manifestations of 
the pre-service condition.  A July 2006 STR mental health 
noted only that his in-service symptoms were "similar" to 
the symptoms he had prior to service.  There was no medical 
evidence of a permanent increase in his adjustment disorder.  
In evaluating the evidence, the Board has observed various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  In July 2006 during 
service, his GAF score was assessed as 51-60.  In August 2006 
during service, his GAF score was again 51-60.  Post-service, 
only several months after discharge, his GAF score actually 
improved to 75 according to the December 2006 VA psychiatric 
examiner.  A VA psychiatric consult dated in May 2007 and a 
private psychiatric report dated in April 2007 revealed a 
lower GAF score of 55, but still not lower than his in-
service GAF assessment.  It is also significant that the 
December 2006 VA psychiatric examiner reflected that his 
psychiatric symptoms due to his adjustment disorder a short 
time after service were not severe enough to interfere with 
occupational or social functioning.  Such medical assessments 
supply strong evidence against aggravation of his preexisting 
psychiatric disorder.  The Board emphasizes that independent 
medical evidence is needed to support a finding that the pre-
existing disorder increased in severity during his active 
duty service in 2005 and 2006 beyond its natural progression.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1994).
  
In sum, although there is clear and unmistakable evidence 
that a psychiatric disorder preexisted service, there is also 
clear and unmistakable evidence that the veteran's 
psychiatric disorder was not aggravated by service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Wagner, 
supra; VAOPGCPREC 3-2003.    

With regard to the veteran's personality disorder diagnosed 
by his STRs but not by the post-service VA and private 
evidence of record, "defects" are defined as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature." VAOPGCPREC 82-90.  Congenital or 
developmental "defects" such as personality disorder 
automatically rebut the presumption of soundness and are 
therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  Generally, personality disorders, mental 
deficiency, mental retardation and other such "defects" are 
not "diseases" or "injuries" within the meaning of 
applicable legislation, and therefore service connection for 
them is generally precluded by regulation.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  
            
However, evidence of additional disability resulting from a 
mental disorder that is superimposed upon and aggravates a 
congenital defect such as a personality disorder or mental 
deficiency during service may be service-connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-
90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993).  In addition, a personality disorder, 
mental deficiency, or mental retardation that is secondary to 
a service-connected mental disorder by way of 38 C.F.R. 
3.310(a) may also be service-connected.  See 38 C.F.R. § 
4.127.

Here, the Board acknowledges that the presumption of 
soundness has been rebutted as his personality disorder is a 
congenital or developmental defect that necessarily existed 
prior to him beginning his period of military service.  But 
service connection is not warranted for his personality 
disorder since there is no medical evidence he has additional 
disability from aggravation (i.e., a permanent worsening) of 
this congenital or developmental defect during service by 
superimposed disease or injury.  VAOPGCPREC 82-90.  His 
adjustment disorder with depressed and anxious mood already 
preexisted his military service as discussed above.  There is 
no evidence it was superimposed on his personality disorder.  
In addition, post-service medical evidence is negative for 
any treatment for his personality disorder, and there is no 
medical opinion of record revealing aggravation of his 
personality disorder by superimposed disease or injury.  
Therefore, service connection is not warranted for this pre-
existing defect.    

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection for an acquired psychiatric 
disorder  is denied.  

ORDER

Service connection for a low back disorder is granted. 

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


